DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Feimo Shen on 3/1/2022.

The application has been amended as follows: 
Claim 1, lines 1-5: “A mechanical cylindrical rotational-swinging adapter that comprises a slotted cam mechanism with a shared slot inside a transferring cam, wherein when installed between the nosecone and the air motor of a dental handpiece, functions to transfer a continuous rotational input from said air motor to a back-and-forth swinging output at said nosecone.” 
is replaced with
--A mechanical cylindrical rotational-swinging adapter comprising a rotational input shaft having an off-axis input pin, a swinging output shaft having an off-axis output pin, and a slotted cam mechanism comprising a transferring cam with a shared slot therein, wherein when the adapter is installed between a nosecone and an air motor of a dental handpiece, the adapter functions to transfer a continuous rotational input from said air motor to a back-and-forth swinging output at said nosecone; wherein the transferring cam comprises a cam pivot post inside a slip-fit bore to 

Claim 3, lines 1-6 “The rotational-swinging adaptor of claim 1, wherein the shared slot comprises: (a) a path for an off-axis input pin of a rotational input shaft that connects to said air motor at one end, and (b) a path for an off-axis output pint of a swinging output shaft that connects to said nosecone at the opposite end.” 
is replaced with 
--The rotational-swinging adapter of claim 1, wherein the shared slot comprises: (a) a path for the off-axis input pin of the rotational input shaft, the rotational input shaft configured to connect to the air motor at one end of the adapter, and (b) a path for the off-axis output pin of the swinging output shaft, the swinging output shaft configured to connect to said nosecone at the opposite end of the adapter.--

Claim 4 is canceled.

Claim 5, lines 1-7 “The rotational-swinging adaptor of claim 1, wherein the shared slot comprises: (a) a base portion for continuous rotational input, which is driven by an off-axis input pin stemmed from said rotational input shaft, (b) a lobe portion for the swinging output, which drives said off-axis output pin stemmed from said swinging output shaft, and (c) a shared overlap of the two portions for both said off-axis input pin and said off-axis output pin to slide inside during operation without interference.” 
is replaced with 


Claim 6, lines 1-5 “The rotational-swinging adaptor of claim 1, wherein the shared slot comprises said base portion for said off-axis input pin to complete a revolution about the axis of said rotational input shaft, and said lobe portion for said transferring cam to complete a back-and-forth swinging cycle in synchrony.” 
is replaced with 
--The rotational-swinging adapter of claim 1, wherein the shared slot comprises a base portion allowing the off-axis input pin to complete a revolution about the longitudinal axis of said rotational input shaft, and a lobe portion allowing the transferring cam to complete a back-and-forth swinging cycle in synchrony.--

Claim 7, lines 1-5 “The rotational-swinging adaptor of claim 1, wherein the shared slot comprises, in the direction from said base portion towards said lobe portion: (a) curved half section, (b) a straight half section, and (c) a notch where said two half sections meet on the inner curve profile to achieve even speed and displacement between the forward and backward halves of said back-and-forth swing cycle.”
 is replaced with 


Claim 8, lines 1-4 “The rotational-swinging adaptor of claim 1, wherein the shared slot comprises a curved profile to output an identical back-and-forth swinging movement of said swinging output shaft regardless of input rotational direction.”
is replaced with 
--The rotational-swinging adapter of claim 1, wherein the shared slot comprises a curved profile configured to output an identical back-and-forth swinging movement of the swinging output shaft regardless of the direction of rotational input from the rotational input shaft.--

Claim 9, lines 1-3 “The rotational-swinging adapter of claim 1, wherein said back-and-forth swinging movement of said swinging output shaft is coupled with any applicator which requires such swinging movement in dental root canal and prophylaxis treatments.” 
is replaced with 
--The rotational-swinging adapter of claim 1, wherein said back-and-forth swinging output is applied to the swinging output shaft which is configured to be coupled with an applicator which requires such swinging movement in dental root canal and prophylaxis treatments.--

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772